UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                                 No. 17-7350


SUNDARI K. PRASAD,

               Plaintiff - Appellant,

          v.

SHAKITA MASSEY-TAYLOR; DEBORAH S. ROE; ELIZABETH WICKLINE;
JUDGE NOLAN,

               Defendants - Appellees.



                                 No. 17-7483


SUNDARI K. PRASAD,

               Plaintiff - Appellant,

          v.

HAMILTON L. HENDRIX; GLORIA D. LEWIS-SORRELL; JAMES SORRELL;
SHARON LEWIS-PAULS; PAULEY O. PAULS; MONICA K. VICK; S. JONES,
Vick’s Mother; ASHTON HENDRIX; T. BOSLEY; DANIELS, TUCK &
RITTER, T. Williams; PETER DECKER; JUDSON COLLIER; NED MIKLUA;
ROBERT SAUNDERS; LINDA LAMBERT; VA STATE BAR, Jane Fletcher; A.
MICHELE CAVANAUGH; THOMAS A. BURCHER; ROBERT DAWSON;
STEPHEN BLOOMQUEST; W. WARNER; DAVID LEE; GAIL NELSON-
WALKER; TARA A. MCGEE; RICHARD LOCKE; RICK FRIEDMAN; EMILY
MUNN; ERICKA M. BATTLE; WARE & MORRISON, c/o Nancy Morrison,

               Defendants - Appellees.
Appeals from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:17-cv-00066-MHL-RCY; 3:17-cv-
00040-MHL-RCY)


Submitted: February 22, 2018                                 Decided: February 27, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Sundari K. Prasad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      In these consolidated cases, Sundari K. Prasad seeks to appeal the district court’s

orders dismissing without prejudice two of Prasad’s pending 42 U.S.C. § 1983 (2012)

actions for failure to adequately comply with the magistrate judge’s orders to submit

second particularized complaints. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541, 545-47 (1949). Because the deficiencies identified by the district court may be

remedied by supplementing the complaints as directed, we conclude that the orders

Prasad seeks to appeal are neither final orders nor appealable interlocutory or collateral

orders. Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015);

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993). Accordingly, we dismiss these appeals for lack of jurisdiction. * We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                                             DISMISSED




      *
        We do not remand either of these matters to the district court, though, because
the court previously and repeatedly afforded Prasad the chance to further particularize
and amend her complaints, and she failed to do so. Cf. Goode, 807 F.3d at 629-30.


                                            3